******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 DEUTSCHE BANK NATIONAL TRUST COMPANY,
    TRUSTEE v. MANUEL J. PEREZ ET AL.
                (SC 19289)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
       Argued January 8—officially released February 17, 2015

  Gerald L. Garlick, with whom, on the brief, was
James M. Sconzo, John C. Pitblado and John W. Her-
rington, for the appellant (plaintiff).
  Christopher G. Brown, for the appellees (named
defendant et al.).
                         Opinion

   PER CURIAM. In this certified appeal, the plaintiff,
Deutsche Bank National Trust Company, as trustee for
HarborView Mortgage Loan Trust, appeals from the
judgment of the Appellate Court reversing the judgment
of the trial court and remanding the case to that court
with direction to render judgment in favor of the defen-
dants, Manuel J. Perez, and his wife, Janet W. Shaw,
on the reformation count, and in favor of Shaw on the
foreclosure count. Deutsche Bank National Trust Co.
v. Perez, 146 Conn. App. 833, 844, 80 A.3d 910 (2013).
We granted the plaintiff’s certification to appeal limited
to the following issue: ‘‘Did the Appellate Court properly
determine that the trial court lacked the authority to
reform the mortgage deed in this case?’’ Deutsche Bank
National Trust Co. v. Perez, 311 Conn. 924, 86 A.3d
1058 (2014). On appeal, the plaintiff contends that the
Appellate Court incorrectly concluded that the trial
court improperly reformed the mortgage on the basis
of the record before it. The Appellate Court held that
the trial court lacked clear, substantial and convincing
evidence to support the trial court’s reformation of the
mortgage by adding another party to the mortgage.
Deutsche Bank National Trust Co. v. Perez, supra, 146
Conn. App. 843.
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
  The appeal is dismissed.